Citation Nr: 9901795	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-04 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a stomach 
condition.  

2.  Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty for ten years, retiring in 
April 1994.  
This appeal arises before the Board of Veterans Appeals 
(Board) from a December 1994 rating decision of the Atlanta, 
Georgia, Regional Office (RO), whereby the veterans claims 
for service connection for a hepatitis and a stomach disorder 
were denied.  

The Board notes that the veteran did not include his stomach 
condition as an issue he wished to appeal on his Substantive 
Appeal Form, dated January 2, 1996.  The Statement of the 
Case letter of notification regarding his stomach condition 
was dated November 13, 1995.  As the issue of a stomach 
condition was appealed on his behalf, in a statement dated 
January 17, 1996, that issue was nonetheless perfected. 

The issue of service connection for hepatitis is the subject 
of the remand portion of the opinion.  


FINDING OF FACT

A stomach disorder is not shown.  


CONCLUSION OF LAW

A claim for service connection for a stomach disorder is not 
well grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).  A 
well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a well grounded claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

The veteran contends that he has a stomach disorder that is 
related to his active service.  After a review of the record, 
the Board finds that his claim is not well grounded, and 
must, accordingly, fail.  

The veterans service medical records show that he complained 
of diarrhea, and was diagnosed with gastroenteritis, in July 
1987 and May 1989, and that he also manifested nausea and 
cramping in February 1993, when he was diagnosed with 
influenza.  However, his separation examination report, dated 
September 1993, clinically evaluates his stomach and viscera 
as normal.  A record dated January 1994 shows that he again 
manifested stomach cramps and diarrhea. 

The recent medical evidence consists of two VA rating 
examinations, and outpatient treatment records.  The August 
1994 report shows that an upper gastrointestinal series 
revealed no abnormalities, and that no stomach condition was 
found on objective examination.  The clinic outpatient 
treatment records, as well as the July 1996 VA rating 
examination, are devoid of any references to complaints, 
treatment, or diagnoses of a stomach condition.  

In brief, there is no evidence of a current stomach disorder.  
Although a January 1994 record shows that the veteran was 
again experiencing stomach cramps and diarrhea, the August 
1994 examination report shows that the examiner found no 
stomach condition to be present after specifically 
considering an upper gastrointestinal series.  In addition, 
the subsequent record is devoid of evidence of a stomach 
disorder, including the records from 1996.   

As indicated above, one of the required elements for a well-
grounded claim is the presence of evidence showing a current 
disability as provided by a medical diagnosis.  Since there 
is no medical evidence of record to show that a stomach 
disorder currently is manifested, the Board must find that 
the veterans claim is not well grounded, and thus, must be 
denied.  


ORDER

Entitlement to service connection for a stomach disorder is 
denied.  


REMAND

The veterans SMRs show that a hepatitis screen dated March 
1991 revealed two positive test results, for HBcAb and 
HAX screens.  A record dated July 1992 shows that he had 
a history of hepatitis in 1991, upon return from the 
Philippines, and that review of the [veterans] serologies 
from March 1991 revealed a negative hepatitis B surface 
antigen, a positive hepatitis B core antibody antibody, and a 
positive hepatitis A antibody which would be suggestive of 
previous exposure to hepatitis B and to hepatitis A.  Given 
that the hepatitis B surface antibody was not reported, I am 
uncertain whether he has an immune status to hepatitis B, 
although he certainly has no evidence of active hepatitis.  

The recent medical evidence shows that he was evaluated 
during two VA rating examinations, dated August 1994 and July 
1996.  The August 1994 report provides a history from the 
veteran of obtaining hepatitis in February 1991, probably 
from the food while in the Philippines, and also finds that 
there are no residuals from this hepatitis.  

The Board is of the opinion that findings from a liver 
specialist would be beneficial in determining whether the 
veteran currently has a hepatitis disability productive of 
clinically ascertainable residuals.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should furnish, within a 
reasonable period of time, any additional 
evidence, to include but not limited to, 
private medical records, in support of 
his claim.

2.  The RO shall schedule the veteran for 
an examination by a liver specialist in 
order to determine whether the veteran:  
(a) more likely that not manifested 
hepatitis during service, and if so, 
which type;  and (b) whether he currently 
manifests any clinically ascertainable 
residuals of that hepatitis.

3.  The claims file and a copy of this 
remand must be furnished to and be 
reviewed by the specialist prior to the 
examination.  All appropriate studies, to 
include laboratory testing, are to be 
conducted at this time.  Again, the 
specialist should specifically address 
whether the veteran currently has any 
clinically ascertainable residuals of 
hepatitis, and of which type of 
hepatitis.  

5.  Following completion of the above, 
the RO should review the veterans 
examination reports and ensure that all 
of the development action has been 
conducted and completed in full.  
Specific attention is directed to the 
adequacy of the examination, and 
compliance with the remand orders, as 
mandated by the Court in Stegall v. West, 
11 Vet. App. 268 (1998).

6.  The RO should then review the 
veterans claims, and determine whether 
they can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and with a reasonable period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as appropriate.  
 
No inferences should be drawn regarding either the ROs 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals


	(CONTINUED ON NEXT PAGE)

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
   The time limit for filing a Substantive Appeal is set forth in 38 C.F.R. § 20.302(b), which provides that a 
Substantive Appeal must normally be filed within 60 days from the date the RO mails the Statement of the 
Case, as indicated by the date on the letter of notification, or within any remainder of the one-year period 
from the date of the mailing of the rating decision, whichever is longer.  In this case, the rating decision 
mailing date was December 13, 1994, which would provide for appeal filings before December 1995.  
However, since the Statement of the Case is dated November 13, 1995, the veteran had an additional 60 days 
to file, since this was the longer period.  

When computing the time limit for filing, 38 C.F.R. § 20.305(a) provides that a response postmarked prior to 
the expiration date will be accepted as timely filed.  In the event no postmark date is of record, it will be 
presumed to be five days prior to the receipt by VA, excluding Saturdays, Sundays, and Holidays.  

Further, in computing the time period, the first day of the period will not be counted, and the last day will be 
counted.  Where the time period would expire on a Saturday, Sunday, or Legal Holiday, the next succeeding 
workday will be included in the computation.  38 C.F.R. § 20.305(b)(1998).  

As indicated above, the Statement of the Case was mailed on November 13, 1995.  Sixty days from this date, 
not including the first, but including the last, would be January 12, 1996.  Also as indicated above, the 
statement submitted on behalf of the veteran is dated January 17, 1996.  However, as no postmark is of 
record, the date of receipt is presumed to be five days prior, excluding Saturdays, Sundays, and Legal 
Holidays.  38 C.F.R. § 20.305(a)(1998).  Five days prior to January 17, 1996, excluding Sunday the 14th and 
Saturday the 13th, results in the presumed postmark date of January 10, 1996, or on the 58th day after the 
Statement of the Case was mailed.  Thus, the veterans appeal regarding his stomach condition is perfected.  
- 2 -
